Title: Thomas Jefferson to Benjamin Brown, 8 July 1809
From: Jefferson, Thomas
To: Brown, Benjamin


          Sir  Monticello July 8. 09.
           Mr Dawson, an agent for the Fire insurance co. lately told me there had been a call, two years ago, of ⅔ of their original quota, on the members of that company. I did not recollect nor do my papers inform me that such a call came to me, or was paid by me. I suppose however that the information of the society to you that there is such a charge against me must of course be right, and therefore I have no hesitation at assuming it. I expect shortly to recieve a sum of money, out of which I will take care to make this paiment to you. I salute you with esteem & respect
          
            Th:
            Jefferson
        